Title: From Benjamin Franklin to Schweighauser, 19 July 1780
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Passy, July 19. 1780.
In order to have the old arms, conveyed to America in the cheapest manner, I request you to have the Gun Barrells Locks Bayonnetts & Iron or brass furniture of them closely packed in small Cases so as to take up the least Room possible. The Cases may be the exact length of a Gun Barrell & being about a foot broad & deep they will contain as many as a man can easily manage, & thereby make convenient & handy ballast, which will be an inducement for Ships to take them on a reasonable freight. I do not think the Woodwork of the arms worth sending, as I understand the principal Part must be new Stocked which had better be done in America. Care must be taken to have the Barrells & Locks cleaned & oiled, at least so well as at their arrival they may not be in a worse condition than they now are, as this Operation does not require much Skill common Labourers will answer the purpose in case you cannot obtain armourers. In the Course of a month I may perhaps have an Opportunity of sending what you may then have ready and at about that time I shall be glad to know the quantity.
The arms already repaired if any remain unshipped, must go as they are.
Mr. Schweighauser.
